      Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 1 of 22



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                   )
FAIRHOLME FUNDS, INC., et al.,     )
                                   )
      Plaintiffs,                  )
                                   )     No. 13-465C
      v.                           )     (Chief Judge Sweeney)
                                   )
THE UNITED STATES,                 )
                                   )
      Defendant.                   )
                                   )


    DEFENDANT’S MOTION TO CERTIFY THE COURT’S DECEMBER 6, 2019
OPINION FOR INTERLOCUTORY APPEAL AND TO STAY FURTHER PROCEEDINGS


                                         JOSEPH H. HUNT
                                         Assistant Attorney General

                                         ROBERT E. KIRSCHMAN, JR.
OF COUNSEL:                              Director

ELIZABETH M. HOSFORD                     KENNETH M. DINTZER
FRANKLIN E. WHITE, JR.                   Deputy Director
Assistant Directors                      Commercial Litigation Branch
                                         Civil Division
ERIC E. LAUFGRABEN                       U.S. Department of Justice
Senior Trial Counsel                     P.O. Box 480
                                         Ben Franklin Station
MARIANA T. ACEVEDO                       Washington, DC 20044
RETA E. BEZAK                            Telephone: (202) 616-0385
Trial Attorneys                          Facsimile: (202) 307-0973
                                         Email:      Kenneth.Dintzer@usdoj.gov

February 21, 2020                        Attorneys for Defendant
       Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 2 of 22



                                  TABLE OF CONTENTS

TABLE OF AUTHORITIES                                                                      ii

INTRODUCTION                                                                               1

ARGUMENT                                                                                   2

I.     Standard For Certification Under 28 U.S.C. § 1292(d)(2)                             2

II.    The December 6 Opinion Satisfies Section 1292(d)(2)’s Criteria For Certification    3

       A.     The December 6 Opinion Involves Controlling Questions Of Law                 3

       B.     Each Of The Controlling Questions Reflects A Substantial Ground For A
              Difference Of Opinion                                                        5

              1.     There Is Substantial Ground For Difference Of Opinion As To
                     Whether HERA’s Succession Clause Permits Shareholder Derivative
                     Claims Under An Implied Conflict-Of-Interest Exception                6

              2.     There Is Substantial Ground For Difference Of Opinion As To
                     Whether FHFA’s Conduct As Conservator Is Attributable To The
                     United States                                                         8

              3.     There Is Substantial Ground For Difference Of Opinion As To
                     Whether Plaintiffs Stated A Plausible Implied-In-Fact Contract
                     Claim                                                                10

       C.     Immediate Appeal Will Materially Advance The Ultimate Termination
              Of This Case And The Eighteen Related Shareholder Suits Pending In
              This Court                                                                  13

III.   If The Court Certifies The December 6 Opinion, A Stay Of Further Proceedings
       Pending Resolution Of The Interlocutory Appeal Is Warranted                        15

CONCLUSION                                                                                16
           Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 3 of 22



                                                TABLE OF AUTHORITIES

                                                                Cases
AT&T Co. v. United States,
  33 Fed. Cl. 540 (1995) .............................................................................................................. 3
Coast Fed. Bank, FSB v. United States,
  49 Fed. Cl. 11 (2001) .................................................................................................. 2-3, 5, 13
Colonial Chevrolet Co. v. United States,
   106 Fed. Cl. 619 (2012) .......................................................................................................... 15
D&N Bank v. United States,
  331 F.3d 1374 (Fed. Cir. 2003) .................................................................................. 11, 12, 13
First Hartford Corp. Pension Plan & Trust v. United States,
   194 F.3d 1279 (Fed. Cir. 1999) ............................................................................................ 6-7
Herron v. Fannie Mae,
  861 F.3d 160 (D.C. Cir. 2017) ................................................................................................ 10
In re Lloyd’s Am. Trust Fund Litig.,
    No. 96-1262, 1997 WL 758739 (S.D.N.Y. Aug. 12, 1997) ................................................. 3, 4
In re United States,
    678 F. App’x 981 (Fed. Cir. 2017) ......................................................................................... 15
Ins. Co. of the W. v. United States,
   No. 99-124, 1999 WL 33604131 (Fed. Cl. Dec. 10, 1999) .................................................... 14
Johnson v. Burken,
   930 F.2d 1202 (7th Cir. 1991) .................................................................................................. 4
La. Mun. Police Emps. Ret. Sys. v. Fed. Hous. Fin. Agency,
   434 F. App’x 181 (4th Cir. 2011) ............................................................................................. 6
Laturner v. United States,
   135 Fed. Cl. 501 (2017) ................................................................................ 2, 5, 13-14, 14, 16
Mola Dev. Corp. v. United States,
  516 F.3d 1370 (Fed. Cir. 2008) .................................................................................. 11, 12, 13
Neb. Pub. Power Dist. v. United States,
  74 Fed. Cl. 762 (2006) ................................................................................................ 3, 4, 6, 14
O’Melveny & Myers v. FDIC,
  512 U.S. 79 (1994) ................................................................................................................... 9
Perry Capital LLC v. Mnuchin,
   864 F.3d 591 (D.C. Cir. 2017) ............................................................................................ 7, 10


                                                                    ii
           Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 4 of 22



Roberts v. Federal Housing Finance Agency,
  889 F.3d 397 (7th Cir. 2018) ................................................................................................ 7, 8
Saxton v. Federal Housing Finance Agency,
   245 F. Supp. 3d 1063 (N.D. Iowa 2017) .................................................................................. 7
Sisti v. Federal Housing Finance Agency,
    324 F. Supp. 3d 273 (D.R.I. 2018) ........................................................................................... 9
Starr Int’l Co. v. United States,
   856 F.3d 953 (Fed. Cir. 2017) .................................................................................................. 3


                                                               Statutes


12 U.S.C. § 4617 ................................................................................................ 2, 6, 10, 12, 13, 16
28 U.S.C. § 1292 .............................................................................................................. 1, 2, 3, 16


                                                               Treatises


16 Charles A. Wright, et al., Fed. Practice & Procedure § 3930 ................................ 2, 3, 4, 6, 13




                                                                    iii
        Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 5 of 22



       Pursuant to Rule 7 of the Rules of this Court, the United States respectfully requests that

the Court certify for interlocutory appeal its December 6, 2019 opinion (ECF No. 447), which

granted in part and denied in part the United States’ omnibus motion to dismiss.

28 U.S.C. § 1292(d)(2). In addition, should the Court certify the December 6 opinion, we

respectfully request that the Court stay further proceedings pending the Federal Circuit’s

resolution of our petition for interlocutory appeal and, if the petition is granted, the Federal

Circuit’s decision on that appeal.

                                           INTRODUCTION

       The Court previously stated that the “logical next step[]” after deciding the United States’

omnibus motion to dismiss should be “certification of questions to the Federal Circuit” for

interlocutory appeal. Hr’g on U.S. Mot. to Dismiss, Tr. 250:12-16, Nov. 19, 2019. We agree.

Indeed, this case is ideally suited for interlocutory appeal because it presents important legal

issues, and could require lengthy, burdensome discovery that may be obviated or simplified by

immediate appellate resolution. Moreover, authoritative Federal Circuit rulings in this case will

forge a clear path forward for the eighteen related shareholder suits pending in this Court, which

assert identical or similar claims.1

       Accordingly, we respectfully request that the Court authorize a petition for interlocutory

appeal to the Federal Circuit by amending its December 6 opinion to include the following

statement:

                 The court finds that this order involves the following controlling
                 questions of law with respect to which there is a substantial ground
                 for difference of opinion and that an immediate appeal from [this]
                 order may materially advance the ultimate termination of the
                 litigation.


       1
           A list of these related shareholder suits is attached to this motion.
        Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 6 of 22



               (1)   Whether plaintiffs have standing to assert derivative claims
                     notwithstanding the succession clause contained in the
                     Housing and Economic Recovery Act of 2008 (HERA),
                     12 U.S.C. § 4617(b)(2)(A)(i).

               (2)   Whether actions by the Federal Housing Finance Agency
                     (FHFA) as conservator for Fannie Mae and Freddie Mac are
                     attributable to the United States such that the Court possesses
                     subject-matter jurisdiction to entertain plaintiffs’ derivative
                     takings and illegal exaction claims.

               (3)   Whether plaintiffs’ allegations that FHFA entered into an
                     implied-in-fact contract with the Enterprises to operate the
                     conservatorships for shareholder benefit fail as a matter of law.

       Should the Court certify its December 6 opinion, we also request that the Court stay

further proceedings pending the Federal Circuit’s resolution of our petition for interlocutory

appeal and, if the petition is granted, the Federal Circuit’s decision on that appeal.

                                           ARGUMENT

I.     Standard For Certification Under 28 U.S.C. § 1292(d)(2)

       Section 1292(d)(2) authorizes this Court to certify an order for interlocutory appeal when

(1) the order involves “a controlling question of law”; (2) “with respect to which there is a

substantial ground for difference of opinion”; and (3) “an immediate appeal from that order may

materially advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(d)(2); Laturner

v. United States, 135 Fed. Cl. 501, 503-04 (2017). These factors “should be viewed together as

the statutory language equivalent of a direction to consider the probable gains and losses of an

immediate appeal.” Laturner, 135 Fed. Cl. at 504 (quoting 16 Charles A. Wright, et al., Fed.

Practice & Procedure § 3930 (3d ed. Apr. 2017 update)).

       Section 1292(d)(2) promotes judicial economy: interlocutory appeal may permit the

Court and parties to avoid protracted and expensive litigation that could be resolved through

immediate appellate review. Coast Fed. Bank, FSB v. United States, 49 Fed. Cl. 11, 14-15



                                                  2
        Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 7 of 22



(2001); AT&T Co. v. United States, 33 Fed. Cl. 540, 540 (1995); see also In re Lloyd’s Am. Trust

Fund Litig., No. 96-1262, 1997 WL 758739, at *4 (S.D.N.Y. Aug. 12, 1997) (chief concern of

interlocutory appeals is to promote the “institutional efficiency of the federal court system”).

Thus, interlocutory appeal is especially useful in “big cases,” such as this one, where discovery

will consume substantial judicial, party, and non-party resources. See 16 Charles A. Wright, et

al., Fed. Practice & Procedure § 3930 (3d ed. updated Aug. 2019); In re Lloyd’s Am. Trust Fund

Litig., 1997 WL 758739, at *4. Cf. Starr Int’l Co. v. United States, 856 F.3d 953, 987 (Fed. Cir.

2017) (Wallach, J. concurring) (trial court should resolve threshold questions of jurisdiction and

justiciability at the outset of the case because it may permit the parties and the court to avoid

costly discovery and trial).

       As we demonstrate below, the December 6 opinion is an exemplary candidate for

certification under section 1292(d)(2) because it involves controlling questions concerning

plaintiffs’ standing to bring derivative claims, the Court’s subject-matter jurisdiction, and the

viability of plaintiffs’ implied-in-fact contract claim; immediate appellate review may obviate

the need for further proceedings in this case, or, at a minimum, clarify their scope, and will

provide the same guidance for the eighteen related shareholder suits pending in this Court.

II.    The December 6 Opinion Satisfies Section 1292(d)(2)’s Criteria For Certification

       The Court should conclude that its resolution of our motion to dismiss satisfies section

1292(d)(2).

       A.      The December 6 Opinion Involves Controlling Questions Of Law

       A question of law is “controlling” when it “materially affect[s] issues remaining to be

decided in the trial court.” Neb. Pub. Power Dist. v. United States, 74 Fed. Cl. 762, 763 (2006).

Although “challenges to jurisdiction [and] justiciability” typify controlling questions because




                                                  3
        Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 8 of 22



their reversal on appeal could dispose of a case entirely, Fed. Practice & Procedure § 3930, any

legal question may be controlling so long as it is “serious to the conduct of the litigation, either

practically or legally.” Johnson v. Burken, 930 F.2d 1202, 1205-06 (7th Cir. 1991). And, even if

resolution of a legal question on immediate appeal would not determine the outcome of a case,

the question may still be controlling if its resolution would have “precedential value for a large

number of cases.” In re Lloyd’s Am. Trust Fund Litig., 1997 WL 758739, at *4; see also Neb.

Pub. Power, 74 Fed. Cl. at 764.

       The December 6 opinion involves three controlling questions of law: (1) whether an

implied conflict-of-interest exception to the succession clause contained in the Housing and

Economic Recovery Act of 2008 (HERA) provides plaintiffs standing to pursue shareholder

derivative claims; (2) whether actions by the Federal Housing Finance Agency (FHFA) as

conservator for Fannie Mae and Freddie Mac (Enterprises) are attributable to the United States

such that the Court possesses subject-matter jurisdiction under the Tucker Act to entertain

plaintiffs’ derivative takings and illegal exaction claims; and (3) whether plaintiffs plausibly

alleged that FHFA entered into an implied-in-fact contract with the Enterprises to operate the

conservatorships for shareholder benefit.2 The first two questions are plainly controlling because

they concern threshold questions of standing and subject-matter jurisdiction. If the Federal

Circuit were to hold that HERA’s succession clause contains no implied conflict-of-interest

exception, plaintiffs would lack standing to bring derivative claims, resulting in the dismissal of

this suit and the eighteen related shareholder suits pending in this Court. Similarly, if the Federal

Circuit were to hold that FHFA’s actions as conservator are not attributable to the United States,


       2
         Because plaintiffs allege that FHFA as regulator entered into a pre-conservatorship
contract with the Enterprises, we do not contest the Court’s subject-matter jurisdiction to
entertain plaintiffs’ derivative implied-in-fact contract claims.



                                                  4
        Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 9 of 22



then the Court would lack subject-matter jurisdiction to consider plaintiffs’ derivative takings

and illegal exaction claims. Given the potentially dispositive impacts of reversal by the Federal

Circuit as to either ruling, they are plainly controlling questions of law.

       Moreover, the Court’s ruling on plaintiffs’ implied-in-fact contract claim is a controlling

question of law given its practical significance to this case. Indeed, even if the Federal Circuit

affirmed the Court’s standing and subject-matter-jurisdiction rulings, reversal on the contract

claim would save the Court and the parties significant resources because the contract claim likely

involves burdensome discovery separate from the Third Amendment claims.

       Finally, all three rulings constitute controlling questions of law for the independent

reason that they affect eighteen related shareholder suits pending in this Court, including a

putative class action. Indeed, a primary rationale behind the omnibus motion-to-dismiss briefing

was to permit the Court to resolve common legal issues among the complaints; the same

rationale supports certification of the December 6 opinion because authoritative rulings from the

Federal Circuit on these common legal issues would clarify which, if any, claims remain for

discovery and trial.

       B.      Each Of The Controlling Questions Reflects A Substantial Ground For A
               Difference Of Opinion

       A “substantial ground for a difference of opinion” on a controlling question of law

typically arises when the decision (1) is in tension with other decisions from other courts, or (2)

involves a novel issue or one of first impression. Coast Fed. Bank, 49 Fed. Cl. at 13; see also

Laturner, 135 Fed. Cl. at 504 (although Court was confident that its ruling was correct, because

the ruling presented a matter of first impression, the Court certified its order for interlocutory

appeal). Further, a substantial ground for difference of opinion does not require a “full blown

intracircuit or intercircuit conflict[]”; rather, a “healthy tension” among decisions is sufficient.



                                                   5
       Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 10 of 22



Neb. Pub. Power, 74 Fed. Cl. at 764. Ultimately, the inquiry is a flexible one, such that the

“level of uncertainty required to find a substantial ground for difference of opinion should be

adjusted to meet the importance of the questions in the context of the specific case . . . . [Thus,]

certification may be justified at a relatively low threshold of doubt” when interlocutory appeal

would otherwise benefit the Court and the parties. Fed. Practice & Procedure § 3930.

       As we demonstrate below, the December 6 opinion presents substantial ground for

difference of opinion as to whether (1) HERA’s succession clause permits shareholder derivative

suits under an implied conflict-of-interest exception, (2) FHFA’s actions as conservator are

attributable to the United States, and (3) plaintiffs stated a plausible claim for breach of an

implied-in-fact contract.

               1.      There Is Substantial Ground For Difference Of Opinion As To Whether
                       HERA’s Succession Clause Permits Shareholder Derivative Claims Under
                       An Implied Conflict-Of-Interest Exception

       HERA’s succession clause provides that FHFA “shall, as conservator or receiver, and by

operation of law, immediately succeed to . . . all rights, titles, powers, and privileges of the

regulated entity, and of any stockholder, officer, or director of such regulated entity with respect

to the regulated entity and the assets of the regulated entity.” 12 U.S.C. § 4617(b)(2)(A)(i). In

its December 6 opinion, this Court recognized that HERA’s succession clause “contains a

prohibition on shareholder derivative suits because the right to assert such claims is transferred to

FHFA [as conservator].” Op. 43 (citing Kellmer v. Raines, 674 F.3d 848, 850 (D.C. Cir. 2012);

La. Mun. Police Emps. Ret. Sys. v. Fed. Hous. Fin. Agency, 434 F. App’x 181, 191 (4th Cir.

2011)). Indeed, the Court stated that if it “were writing on a blank slate, it would also conclude

that Congress foreclosed shareholders from asserting derivative claims while the Enterprises are

in conservatorship.” Op. 44. Nonetheless, the Court viewed itself bound by First Hartford




                                                  6
       Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 11 of 22



Corp. Pension Plan & Trust v. United States, 194 F.3d 1279, 1295 (Fed. Cir. 1999), a Winstar

case in which the Federal Circuit recognized an implied conflict-of-interest exception to

FIRREA’s bar on derivative suits when enforcing a failed bank’s pre-receivership contract rights

would require FDIC as receiver to sue FDIC as regulator.

       As the Court acknowledged, however, its ruling is in tension with numerous authorities

holding that HERA’s succession clause contains no conflict-of-interest exception that would

permit shareholders to pursue derivative suits. Op. 43-44 (citing cases). For instance, in Perry

Capital LLC v. Mnuchin, 864 F.3d 591 (D.C. Cir. 2017) (Perry Capital II), the D.C. Circuit

rejected the shareholders’ argument that Congress intended to permit derivative suits under an

implied conflict-of-interest exception, even though HERA’s succession clause was modeled on a

similar provision in FIRREA. Perry Capital II, 864 F.3d at 625 (citing First Hartford, 194 F.3d

at 1295; Delta Sav. Bank v. United States, 265 F.3d 1017, 1022-23 (9th Cir. 2001)). The D.C.

Circuit held that the succession clause’s transfer of shareholder rights to FHFA is unambiguous

and, in any event, the meaning of FIRREA’s succession clause was not “so well settled” that the

court “must conclude that Congress intended sub silentio to incorporate [an implied conflict-of-

interest exception] into [HERA’s succession clause].” Id. (cited at Op. 44). Accordingly, the

D.C. Circuit affirmed the dismissal of plaintiffs’ derivative claims. Id. In Saxton v. Federal

Housing Finance Agency, 245 F. Supp. 3d 1063 (N.D. Iowa 2017), the Northern District of Iowa

also concluded that HERA’s succession clause was unambiguous, leaving no room for an

implied conflict-of-interest exception. Saxton, 245 F. Supp. 3d at 1079 (distinguishing First

Hartford).

       Similarly, in Roberts v. Federal Housing Finance Agency, 889 F.3d 397 (7th Cir. 2018),

the Seventh Circuit stated that First Hartford’s reasoning would not apply in a shareholder suit




                                                 7
       Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 12 of 22



concerning the Third Amendment. Roberts, 889 F.3d at 409-10. In First Hartford, “[t]he

Federal Circuit expressly limited its conflict-of-interest exception to situations ‘in which a

government contractor with a putative claim of breach by a federal agency is being operated by

that very same federal agency.’” Roberts, 889 F.3d at 409-10 (quoting First Hartford, 194 F.3d

at 1295). Accordingly, the Seventh Circuit explained that “First Hartford thus stands for the

proposition that the accident of receivership should not serve to extinguish an asset (whether

seen as a contractual right or chose in action) of the bank.” Id. Because First Hartford’s

rationale is inapplicable to Third Amendment cases challenging “[FHFA’s] decisions as

conservator once that conservatorship is underway,” the Seventh Circuit determined that

plaintiffs’ derivative suits were not cognizable under an implied conflict-of-interest exception.

Id. at 410.

        Given these decisions concluding that HERA’s succession clause contains no implied

conflict-of-interest exception, and that First Hartford addressed a factual situation that is not

presented here, there is substantial ground for difference of opinion on this question such that

Federal Circuit guidance is necessary to determine whether plaintiffs have standing to bring a

derivative suit.

                   2.   There Is Substantial Ground For Difference Of Opinion As To Whether
                        FHFA’s Conduct As Conservator Is Attributable To The United States

        Because plaintiffs could not establish subject-matter jurisdiction based on their

allegations against Treasury alone, Op. 14, the Court’s subject-matter jurisdiction to entertain

plaintiffs’ takings and illegal exaction claims hinges on whether FHFA’s actions as conservator

are attributable to the United States. The Court rejected plaintiffs’ primary theories of

attribution—namely, that FHFA was Treasury’s agent or that Treasury coerced FHFA. Op. 18-

19. Nonetheless, the Court attributed FHFA’s actions as conservator to the United States on the



                                                  8
       Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 13 of 22



theory that FHFA did not “step into” the Enterprises’ private shoes upon its appointment as

conservator. Op. 24. In reaching this conclusion, the Court adopted reasoning from a District of

Rhode Island decision, Sisti v. Federal Housing Finance Agency, 324 F. Supp. 3d 273 (D.R.I.

2018), which found that FHFA as conservator was a governmental actor for purposes of

constitutional claims. . Op. 24 (quoting Sisti, 324 F. Supp. 3d at 282-83).

       Although the district court in Sisti acknowledged the Supreme Court’s decision in

O’Melveny & Myers v. FDIC, 512 U.S. 79, 86 (1994), which held that a Government-receiver of

a failed entity steps into the entity’s private shoes, the district court nonetheless determined that

O’Melveny was inapplicable to a Government-conservator, relying on a purported distinction

between a receiver’s duty (to the entity’s creditors) and a conservator’s duty (to the entity itself).

Id. at 281-83. In adopting Sisti’s reasoning, this Court quoted the following passage:

               When FDIC is appointed receiver, it must dispose of the received
               entity’s assets, resolving obligations and claims made against the
               entity. Notably, “[i]n receivership, the receiver owes fiduciary
               duties to the creditors, which the corporation would otherwise owe
               to creditors during a period of insolvency.” It logically follows,
               then, that the receiver steps into the shoes of the private entity,
               because it assumes the fiduciary duties of that entity.

               Conservatorship, in contrast, serves a different function. FHFA
               has described the purpose of conservatorship is “to establish
               control and oversight of a company to put it in a sound and solvent
               condition.” Conservators, unlike receivers, have a fiduciary duty
               running to the corporation itself.

Op. 24 (quoting Sisti, 324 F. Supp. 3d at 283).

       But the Sisti court identified itself as an outlier in determining that FHFA as conservator

is the United States. Sisti, 324 F. Supp. 3d at 277 (“Numerous district courts, as well as the Sixth

and D.C. Circuits, have concluded that [FHFA and the Enterprises] are not government actors for

purposes of constitutional claims”). Indeed, the dominant view among Federal courts is that




                                                  9
       Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 14 of 22



FHFA as conservator is not a governmental actor for constitutional purposes. See, e.g., Herron

v. Fannie Mae, 861 F.3d 160, 169 (D.C. Cir. 2017). Because HERA provides that FHFA—by

operation of law, upon the inception of conservatorship—succeeds to “all rights, titles, powers,

and privileges” of the Enterprises, FHFA takes on the Enterprises’ private status when it acts as

their conservator. 12 U.S.C. § 4617(b)(2)(A)(i). Thus, HERA “evinces Congress’s intention to

have the FHFA step into Fannie Mae’s private shoes” and for FHFA to “shed[] its government

character,” not vice versa. Herron, 861 F.3d at 169 (alteration in original) (citation omitted).

       In Perry Capital, the D.C. Circuit considered a jurisdictional question analogous to the

one presented here—whether FHFA as conservator is subject to suit as the United States under

the Federal Tort Claims Act—and determined that FHFA is not because “[FHFA] steps into the

shoes of the Companies and acts on their behalf.” Perry Capital II, 864 F.3d at 622-23. Because

the Enterprises, pre-conservatorship, were not subject to suit under the Federal Tort Claims Act,

“neither is the FHFA when it is sued for a [post-conservatorship] action taken on [the

Enterprises’] behalf—in this case, the Third Amendment.” Id. at 623.

       Given that the Court’s determination that FHFA’s actions as conservator are attributable

to the United States diverges from several circuit courts of appeals decisions, there is substantial

ground for difference of opinion on this question such that Federal Circuit guidance is necessary

to determine whether the Court possesses subject-matter jurisdiction to entertain plaintiffs’

derivative takings and illegal exaction claims.

               3.      There Is Substantial Ground For Difference Of Opinion As To Whether
                       Plaintiffs Stated A Plausible Implied-In-Fact Contract Claim

       The Court also concluded that plaintiffs sufficiently alleged that the Third Amendment

violated an implied-in-fact contract formed in September 2008 between the Enterprises and

FHFA in connection with the Enterprises’ placement in conservatorship. Op. 48. Under



                                                  10
       Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 15 of 22



plaintiffs’ theory, to secure the Enterprises’ consent to the conservatorships, FHFA contractually

obligated itself to “preserve and conserve” Enterprise capital for shareholder benefit and restore

the Enterprises to a “sound and solvent” condition. Second Am. Compl. ¶¶ 270, 280. Plaintiffs

allege that FHFA breached this implied-in-fact contract when it entered into the Third

Amendment, and contend that they may sue derivatively to vindicate the Enterprises’ purported

contract rights. The legal theory behind plaintiffs’ contract claim, however, conflicts with

Federal Circuit decisions, cited by the Court, which rejected claims that the Government’s

exercise of its statutory powers evidences an intent to form an implied-in-fact contract. Op. 48

(citing D&N Bank v. United States, 331 F.3d 1374, 1377-79 (Fed. Cir. 2003); Mola Dev. Corp. v.

United States, 516 F.3d 1370, 1378 (Fed. Cir. 2008)).

       The Government’s mere “performance of its regulatory or sovereign functions” is

insufficient to show a “clear indication of intent to contract” because those actions reflect “the

regulatory function of an agency and say[] nothing about the role of the agency as an

independent contracting body[.]” D&N Bank, 331 F.3d at 1380. For instance, in D&N Bank and

Mola Development, the Federal Circuit determined that the Government’s conduct—approval of

bank mergers—reflected its regulatory responsibilities; thus, mere negotiations in connection

with those mergers were insufficient to show the Government’s intent to enter into implied-in-

fact contracts regarding goodwill accounting. D&N Bank, 331 F.3d at 1378-79; Mola Dev.

Corp., 515 F.3d at 1378; see also Op. 48 (citing Suess v. United States, 535 F.3d 1348, 1362-63

(Fed. Cir. 2008) (regulatory approval of bank merger did not evidence a contract guaranteeing an

accounting method used in the merger)).

       The Federal Circuit explained that to establish an implied-in-fact contract, the banks

needed “something more,” such as evidence of negotiations concerning the specific contract




                                                 11
       Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 16 of 22



promise that the banks sought to enforce or agency resolutions or correspondence memorializing

that specific contract promise. D&N Bank, 331 F.3d at 1377-78; see also Mola Dev. Corp., 515

F.3d at 1378-80.

       In this case, plaintiffs’ alleged implied-in-fact contract claim is even weaker than the

implied-in-fact contract claims which the Federal Circuit rejected in D&N Bank and Mola

Development because plaintiffs here allege only that FHFA promised to exercise its statutory

authority. Plaintiffs contend that “FHFA and Treasury offered, and the [Enterprise boards]

accepted, a conservatorship that would aim to ‘preserve and conserve [Enterprise] assets and

property’ and restore [the Enterprises] to a ‘sound and solvent condition.’” Second Am. Compl.

¶¶ 270, 280. But FHFA’s power as conservator to “preserve and conserve” Enterprise assets,

and restore the Enterprises to a “sound and solvent” condition comes from Congress, not from a

contract. Compare id., with 12 U.S.C. § 4617(b)(2)(B)(iv), (D)(i). Indeed, throughout the

complaint, plaintiffs repeatedly characterize these powers as congressional “mandates,” not

contractual duties. Second Am. Compl. ¶¶ 58-60.

       Importantly, the Court agreed that FHFA’s exercise of its statutory conservator powers

alone would not show mutuality of intent to form an implied-in-fact contract. Op. 48.

Nonetheless, the Court determined that allegations of “bargaining” were sufficient to allege a

plausible contract claim. Op. 48. However, the complaint contains no such allegations. Rather,

the complaint argues that the Government forced the Enterprises into conservatorship against

their will: “the Companies’ directors were confronted with a Hobson’s choice: agree to

conservatorship, or they would face ‘nasty lawsuits’ and Treasury would refuse to provide the

Companies with any capital if they needed it.” Second Am. Compl. ¶ 64. Indeed, plaintiffs

contend that the Enterprises consented to the conservatorships because the Government




                                                12
       Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 17 of 22



“threaten[ed] to seize them if they did not acquiesce and . . . inform[ed] them that the

[Government] had already selected new CEOs and had teams ready to move in and take control.”

Id.

       Although plaintiffs invoke various contract terms—e.g., “offer,” “acceptance”,

“consideration”—the complaint contains no facts supporting those conclusions. See id. ¶¶ 269-

74, 279-84. At best, plaintiffs allege the Enterprises “understood” that FHFA would operate the

conservatorships for “the benefit of all stakeholders, including private shareholders,” id., but the

complaint neither identifies any specific promise from FHFA on this point, nor describes any

“bargaining” at all between FHFA and the Enterprise boards about the operation of the

conservatorship—all of which are necessary to allege an implied-in-fact contract. See D&N

Bank, 331 F.3d at 1378-79; Mola Dev. Corp., 515 F.3d at 1378.

       These cases demonstrate that there is substantial ground for difference of opinion on this

question such that Federal Circuit guidance is necessary to determine whether plaintiffs stated a

plausible claim for breach of an implied-in-fact contract.

       C.      Immediate Appeal Will Materially Advance The Ultimate Termination Of This
               Case And The Eighteen Related Shareholder Suits Pending In This Court

       An interlocutory appeal “materially advance[s] the ultimate termination of [a] case” when

immediate appellate resolution may save judicial and party resources by resolving what, if any,

claims may proceed. Coast Fed. Bank, 49 Fed. Cl. at 14 (citing Northrop Corp. v. United States,

27 Fed. Cl. 795, 800-01 (1993)). In assessing whether an interlocutory appeal will “materially

advance the ultimate termination of a case,” courts consider a variety of factors, including the

appeal’s potential to accelerate or simplify trial-court proceedings, the burdens associated with

discovery, and the potential impact of appellate resolution on related cases. Fed. Practice &

Procedure § 3930; see also Laturner, 135 Fed. Cl. at 505-06 (certifying order, in part, when an



                                                 13
       Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 18 of 22



immediate appeal could obviate contentious and protracted discovery); Neb. Pub. Power, 74 Fed.

Cl. at 764 (granting motion to certify in spent nuclear fuel case, in part, because interlocutory

appeal will “materially advance not only this case,” but the “dozens of spent nuclear fuel cases

pending before this court.”); Ins. Co. of the W. v. United States, No. 99-124, 1999 WL 33604131,

*3 (Fed. Cl. Dec. 10, 1999) (certifying order, in part, because appellate resolution would affect

other cases pending before the court). Indeed, in Laturner, the Court certified its order, in part,

because it anticipated that the parties would be more likely to cooperate in discovery if they

obtained an authoritative determination from the Federal Circuit on the viability of plaintiff’s

claim. Laturner, 135 Fed. Cl. at 506.

       In this case, interlocutory appeal would materially advance the litigation by permitting

the Court and the parties to obtain definitive rulings on plaintiffs’ standing, the Court’s subject-

matter jurisdiction, and the viability of plaintiffs’ implied-in-fact contract claim before

embarking on the time-consuming and expensive process of litigating plaintiffs’ claims to

judgment. First, a Federal Circuit determination that plaintiffs may not pursue derivative claims

under HERA’s succession clause would require dismissal of the complaint in its entirety.

Second, a Federal Circuit determination that FHFA’s actions as conservator are not attributable

to the United States would require dismissal of plaintiffs’ takings and illegal exaction claims.

Third, a Federal Circuit determination that plaintiffs failed to state a plausible implied-in-fact

contract claim would require dismissal of that claim.

       Thus, reversal of any of the Court’s controlling legal rulings would materially advance

resolution of this case by ending it entirely or, at a minimum, clarifying its scope. Moreover, the

Federal Circuit’s rulings will forge a clear path forward in the eighteen related shareholder suits

pending in this Court, clarifying which, if any, claims survive.




                                                 14
       Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 19 of 22



       Further, we anticipate that this case will present unique discovery burdens given that

plaintiffs likely will, again, demand documents protected by governmental privileges and seek

depositions of former officials from the highest levels of the Federal Government. Such

governmental-privilege disputes have already required time-consuming and complex collateral

proceedings in this case. See In re United States, 678 F. App’x 981 (Fed. Cir. 2017) (granting in

part and denying in part the Government’s petition for a writ of mandamus with respect to

privilege rulings). Should merits discovery proceed, additional discovery disputes are not

difficult to foresee. Moreover, because the complaint contains multiple references to at least two

former Treasury Secretaries and a former FHFA Director, we anticipate that plaintiffs will seek

to depose these individuals, and perhaps call them at trial. See, e.g., Second Am. Compl. ¶¶ 45,

64, 70, 73, 148 (Secretary Paulson); ¶¶ 142, 143, 147 (Secretary Geithner); ¶¶ 6, 45, 59, 65, 117

(Director Lockhart). An interlocutory appeal could eliminate the need for depositions of such

former high-level officials. See Colonial Chevrolet Co. v. United States, 106 Fed. Cl. 619, 621

(2012) (noting that an interlocutory appeal could materially advance the termination of the

litigation, in part, by preempting depositions of senior Government officials).

       In sum, because review by the Federal Circuit could fully resolve or at least simplify this

case and the eighteen related shareholder suits pending in this Court, certification of the

December 6 opinion is warranted.

III.   If The Court Certifies The December 6 Opinion, A Stay Of Further Proceedings Pending
       Resolution Of The Interlocutory Appeal Is Warranted

       Should the Court certify the December 6 opinion for interlocutory appeal, the United

States respectfully requests that the Court stay further proceedings pending resolution of our

petition for interlocutory appeal and, if granted, the Federal Circuit’s decision on that appeal.

Proceeding with discovery in this case while the Federal Circuit resolves controlling legal



                                                 15
       Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 20 of 22



questions would subject the parties and the Enterprises to costly and potentially-needless

discovery that an interlocutory appeal is precisely designed to avoid. Laturner, 135 Fed. Cl. at

506 (granting stay for the same judicial-economy reasons that merited certification of its order

for interlocutory appeal).

                                           CONCLUSION

       For these reasons, the Court should certify the December 6 opinion for interlocutory

appeal by amending the order to add the following statement pursuant to 28 U.S.C. § 1292(d)(2):

               The Court finds that this order involves the following controlling
               questions of law with respect to which there is a substantial ground
               for difference of opinion and that an immediate appeal from the
               order may materially advance the ultimate termination of the
               litigation.

               (1)   Whether plaintiffs have standing to assert derivative claims
                     notwithstanding the succession clause contained in the
                     Housing and Economic Recovery Act of 2008 (HERA),
                     12 U.S.C. § 4617(b)(2)(A)(i).

               (2)   Whether actions by the Federal Housing Finance Agency
                     (FHFA) as conservator for Fannie Mae and Freddie Mac are
                     attributable to the United States such that the Court possesses
                     subject-matter jurisdiction to entertain plaintiffs’ derivative
                     takings and illegal exaction claims.

               (3)   Whether plaintiffs’ allegations that FHFA entered into an
                     implied-in-fact contract with the Enterprises to operate the
                     conservatorships for shareholder benefit fail as a matter of law.

       In addition, if it certifies the December 6 opinion, the Court should also stay further

proceedings pending the Federal Circuit’s resolution of our petition for interlocutory appeal and,

if the petition is granted, the Federal Circuit’s decision on that appeal.




                                                  16
     Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 21 of 22



                                     Respectfully submitted,

                                     JOSEPH H. HUNT
                                     Assistant Attorney General



                                     s/Robert E. Kirschman, Jr.
                                     ROBERT E. KIRSCHMAN, JR.
                                     Director



                                     s/Kenneth M. Dintzer
ELIZABETH M. HOSFORD                 KENNETH M. DINTZER
FRANKLIN E. WHITE, JR.               Deputy Director
Assistant Directors                  Commercial Litigation Branch
                                     Civil Division
ERIC E. LAUFGRABEN                   U.S. Department of Justice
Senior Trial Counsel                 P.O. Box 480
                                     Ben Franklin Station
MARIANA T. ACEVEDO                   Washington, DC 20044
RETA E. BEZAK                        Telephone: (202) 616-0385
Trial Attorneys                      Facsimile: (202) 307-0973
                                     Email:      Kenneth.Dintzer@usdoj.gov

February 21, 2020                    Attorneys for Defendant




                                    17
         Case 1:13-cv-00465-MMS Document 456 Filed 02/21/20 Page 22 of 22



List Of Fannie Mae and Freddie Mac Shareholder Suits Pending In The Court Of Federal Claims

   1.       Washington Federal v. United States, No. 13-385C (Fed. Cl.)

   2.       Fairholme Funds, Inc. v. United States, No. 13-465C (Fed. Cl.)

   3.       Cacciapalle v. United States, No. 13-466C (Fed. Cl.)

   4.       Fisher v. United States, No. 13-608C (Fed. Cl.)

   5.       Arrowood Indemn. Co. v. United States, No. 13-698C (Fed. Cl.)

   6.       Reid v. United States, No. 14-152C (Fed. Cl.)

   7.       Rafter v. United States, No. 14-740C (Fed. Cl.)

   8.       Owl Creek Asia I L.P. v. United States, No. 18-281C (Fed. Cl.)

   9.       Akanthos Opportunity Fund L.P. v. United States, No. 18-369C (Fed. Cl.)

   10.      Appaloosa Inv. L.P. v. United States, No. 18-370C (Fed. Cl.)

   11.      CSS LLC v. United States, No. 18-371C (Fed. Cl.).

   12.      Mason Capital L.P. v. United States, No. 18-529C (Fed. Cl.)

   13.      683 Capital Partners, L.P. v. United States, No. 18-711C (Fed. Cl.)

   14.      Patt v. United States, No. 18-712C (Fed. Cl.)

   15.      Wazee Street Opportunities Fund IV LP v. United States, No. 18-1124 (Fed. Cl.)

   16.      Highfields Capital I LP v. United States, No. 18-1150C (Fed Cl.)

   17.      CRS Master Fund LP v. United States, No. 18-1155C (Fed. Cl.)

   18.      Perry Capital LLC v. United States, No. 18-1226C (Fed. Cl.)

   19.      Quinn Opportunities Master LP v. United States, No. 18-1240C (Fed. Cl.)




                                                18
